 

 

EMPLOYMENT AGREEMENT

 

                THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered
into as of July 16, 2001, by and among Aegis Communications Group, Inc., a
Delaware corporation (the “Parent”), Advanced Telemarketing Corporation, a
Nevada corporation (“ATC”), IQI, Inc., a New York corporation (“IQI”) (together,
ATC and IQI are referred to as the "Company"), and Herman M. Schwarz
("Employee").

 

R E C I T A L S:

 

                The Company and the Parent desire to employ Employee under the
terms and conditions of this Agreement.  Employee represents that as of the
effective date of this Agreement, Employee is free from any other obligation of
continuing employment with his former employer.

 

                Employee desires employment by the Company and the Parent under
the terms and conditions of this Agreement and further desires to be granted
access to the Company’s and the Parent’s proprietary information.

 

                NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Agreement, the parties agree as follows:

 

                1.                Employment.  Subject to the terms and
conditions set forth in this Agreement, each of the Company and the Parent
employ Employee, and Employee accepts such employment by the Company and the
Parent.

 

                2.                Duties of Employee.

 

                                (a)                Employee will serve in the
capacities of President and Chief Executive Officer of each of the Company and
the Parent, subject in each case to the reasonable supervision of the Board of
Directors of such corporation.  In such capacities, Employee will have all
necessary powers to discharge his responsibilities, subject in each case to the
respective Board’s supervision and control.  Employee will have all the powers
granted by the Bylaws of each of the Company and the Parent to the President and
Chief Executive Officer of such corporation, and Employee will report to the
Board of Directors of such corporation.  In addition, Employee will be elected
to the Board of Directors of each of the Company and the Parent.

 


(b)                Commencing 17, July 2001, (the “Effective Date”) and during
the remaining term of this Agreement, Employee will devote his full business
time and effort to the performance of his duties and responsibilities as
President and Chief Executive Officer of the Company and the Parent. 
Notwithstanding the foregoing, Employee may spend reasonable amounts of time on
his personal civic and charitable activities that do not interfere with the
performance of his duties and responsibilities to the Company and the Parent. 
Employee acknowledges that Aegis’s headquarters are currently located in the
Dallas, Texas metropolitan area, and hereby commits that he will perform his
duties and responsibilities by officing in and physically working from these
headquarters on a routine basis  except to the extent that ordinary and
necessary business travel obligations require otherwise or to address family
emergencies, or until the board of directors authorizes employee to work out of
another location.

 

                                (c)                Employee will comply with the
written rules and regulations of the Company and the Parent respecting their
businesses and perform the reasonable directives and policies of the Company and
the Parent as they may from time to time be stated to Employee verbally or in
writing by the Board of Directors of each corporation.

 

                                (d)                Employee will comply with the
Company and Parent policy regarding maintenance of accurate business records as
may from time to time be required by the Company or the Parent.  Such records
may be examined by the Company or the Parent, as the case may be, at all
reasonable times after written request is delivered to Employee.  Any such
document will be delivered to the Company or the Parent, as the case may be,
promptly upon request.

 

                                (e)                Employee agrees not to
solicit or receive any income or other compensation from any third party in
connection with his employment with the Company and the Parent.  The Employee
agrees, upon written request by the Company or the Parent, to render an
accounting of all transactions relating to his business endeavors during the
term of this employment hereunder.

 

                3.                Term.  The term of this Agreement (the "Term")
will commence on the Effective Date and continue until terminated in accordance
with Section 8 of this Agreement.

 

                4.                Salary.  Commencing on the Effective Date, the
Parent will pay Employee an annual base salary during the term of this Agreement
for his services as President and Chief Executive Officer of  the Company and
the Parent of $300,000, which will be payable in installments in accordance with
the Parent's standard payroll practice, but not less than bi-weekly.  Such base
salary will not include any benefits made available to Employee or any
contributions or payments made on his behalf pursuant to any employee benefit
plan or program of the Parent, including any health, disability or life
insurance plan or program, 401K plan, cash bonus plan, stock incentive plan,
retirement plan or similar plan or program of any nature.  Employee’s
performance and base salary will be reviewed by the Board of Directors or
compensation committee thereof, may be increased, but not decreased without
Employee’s consent, by such amount as the Board of Directors or such committee
shall determine.  The Company will have no separate salary obligation to
Employee.

 


                5.                Bonus Compensation.

 

(a)  The Parent will pay Employee annual performance based cash bonuses of up to
100% of Employee’s then current salary in accordance with  the bonus plan
adopted by the Board of Directors for each applicable year.

 

(b)  The Company shall have no separate obligations to Employee with respect to
bonus compensation, but shall be jointly and severally liable with the Parent
for the payment of the bonus payments contemplated by subparagraph (a) above.

 

6.                Employee Benefits.  During the term of this Agreement, the
Parent will provide Employee with all benefits made available from time to time
by the Parent to its employees generally and to Executives who hold positions
similar to that of Employee (including the benefits granted to other officers of
the Parent), such benefits to be in accordance with the Parent's policies. 
Specifically, employee’s benefits will include, at a minimum, participation in
medical and dental benefit plans or programs (providing coverage for Employee’s
immediate family); disability insurance; 401-K plans as soon as Employee is
eligible to participate in such plans; term life insurance payable to Employee’s
designated beneficiary; up to two weeks’ sick leave annually or personal leave
(if needed); and three weeks’ paid vacation.

 

                7.                Reimbursement of Expenses.  The Parent will
reimburse Employee, in accordance with Parent and Company policy, for all
expenses actually and reasonably incurred by him in the business interests of
the Parent or the Company.  Reimbursement will be made to Employee upon
appropriate documentation of such expenditures in accordance with the Parent’s
written policies.

 

8.                Early Termination.  It is the desire and expectation of each
party that the employer-employee relationship will continue as specified herein
and be a pleasant and rewarding experience for the parties hereto.  The Company
or the Parent will, however, be entitled to terminate Employee’s employment at
any time with or without Cause (as defined in this Section 8). If the Parent or
the Company terminate Employee’s employment without Cause, if the Parent or the
Company terminate Employee’s employment following a Change in Control (as
defined in this Section 8), or Employee terminates such employment following
occurrence of an Employee Termination Event, however, the Parent will pay
Employee twelve months’ salary as severance compensation (based on Employee’s
then current annual base salary) in accordance with the Parent’s standard
payroll practice, but not less than monthly.

 

                If Employee dies, is unable to perform his duties and
responsibilities as a result of disability that continues for 120 consecutive
days or more or that exists for 180 days in any twelve month period
(“Disability”), voluntarily resigns from the Company or the Parent (other than a
termination by Employee following occurrence of an Employee Termination Event),
or is terminated for Cause, the Parent will pay Employee (or his estate,
executor or legal representative, as appropriate) any salary that has accrued to
the date employment ceases, and the Parent’s obligations to pay additional
salary or cash compensation or benefits will terminate as of such date.


                “Cause,” for the purpose of this Agreement, will mean the
occurrence of any of the following events:

 

(a)                Performance by Employee of any willful misconduct relating to
the activities of the Company or the Parent, or commission by Employee of any
illegal or fraudulent acts or criminal conduct which in the opinion of the
Parent’s Board of Directors will have or is reasonably likely to have a material
adverse effect on the profitability, reputation or goodwill of the company or
Parent;

 

(b)                A conviction of or nolo contendere plea by Employee for any
criminal acts involving moral turpitude having or reasonably likely to have a
material adverse effect upon the Company or the Parent, including, without
limitation, upon their profitability, reputation or goodwill;

 

(c)                Willful or grossly negligent failure by Employee to perform
his duties in a manner consistent with the Company’s or the Parent’s best
interests which he fails to cure within thirty (30) days after receiving written
notice thereof;

 

(d)                Willful refusal by Employee to carry out reasonable
instructions of the Company’s or the Parent’s Board of Directors not
inconsistent with the provisions of this Agreement which he fails to cure within
thirty (30) days after receiving written notice thereof;

 

(e)                Employee’s failure to honor his obligations referred to in
Section 2(b) which he fails to cure within thirty (30) days after receiving
written notice thereof;

 

(f)                Willful violation by Employee’s covenants and agreements
contained in Sections 9, 10 or 11 of this Agreement;

 

(g)                Any other material breach of Employee’s obligations
hereunder, which he fails to cure within thirty (30) days after receiving
written notice thereof.

 

                “Termination without Cause” shall mean termination by Parent or
the Company for a reason other than “Cause” and “Employee Termination Event”
shall mean termination by Employee, as a consequence of any of the following
events, if such event occurs without Employee’s prior consent:

 

(a)                Employee’s compensation is reduced or Parent fails to make
available to Employee a performance bonus plan with a target bonus of at least
100% of Employee’s base salary based upon full achievement of the goals
established by the plan;


 

                (b)                Employee’s responsibilities, functions or
duties as  President and Chief Executive Officer of the Company or the Parent
are materially reduced; or

 

(c)                Employee’s title or reporting relationships change.

 

(d)                Employee is forced to transfer his principal office or
principal place of residence from the Atlanta area.

 

(e)                Employee is asked to do an illegal or unlawful act.

 

A “Change in Control” will be deemed to occur in the following events:

 

(i)            The acquisition in one or more transactions by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), of “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of a majority
of the combined voting power of the Parent’s then outstanding voting securities
(the “Voting Securities”), provided, however, that for purposes of this
subsection (i), the Voting Securities acquired directly from the Parent by any
Person shall be excluded from the determination of such Person’s Beneficial
Ownership of Voting Securities (but such Voting Securities shall be included in
the calculation of the total number of Voting Securities then outstanding), and
provided further, however, that for purposes of this subsection (i), Person
shall in no event include Questor Partners Fund II, L.P., Thayer Equity
Investors III, L.P., or any of their affiliates; or

 

(ii)                Approval by stockholders of the Parent of (A) a merger or
consolidation involving the Parent if the stockholders of the Parent immediately
before such merger or consolidation do not own, directly or indirectly
immediately following such merger or consolidation, at least a majority of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger or consolidation in substantially the same proportion
as their ownership of the Voting Securities immediately before such merger or
consolidation or (B) a complete liquidation or dissolution of the Parent or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Parent.

 

(iii)                A sale or transfer of all, or substantially all, of the
assets and business of the Company and the Parent to any entity or group of
entities of which the Company and/or Parent does not hold a controlling interest
(i.e., more than 50% of the ownership interest in the entity or group of
entities).


 

(iii)                Notwithstanding the foregoing, a Change in Control shall
not be deemed to occur solely because a majority or more of the then outstanding
Voting Securities is acquired by (i) a trustee or other fiduciary holding
securities under one or more employee benefit plans maintained by the Parent or
any of its subsidiaries or (ii) any corporation that, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the Parent
in the same proportion as their ownership of stock in the Parent immediately
prior to such acquisition;

 

(iv)                Moreover, notwithstanding the foregoing, a Change in Control
shall not be deemed to occur solely because any Person (the “Subject Person”)
acquired Beneficial Ownership of more than the permitted amount of the
outstanding Voting Securities as a result of the acquisition of Voting
Securities by the Parent which, by reducing the number of Voting Securities
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Person, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Voting
Securities by the Parent, and after such share acquisition by the Parent, the
Subject Person becomes the Beneficial Owner of any additional Voting Securities
which increases the percentage of the then outstanding Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur.

 

9.                (a)  Non-Competition Agreement.  Employee understands that
during the course of his employment by the Company and the Parent, Employee will
(i) have access to and receive the benefit of special training and unique
information, including, but not limited to, inbound and outbound telemarketing
and customer care services, whether conducted by telephone or the internet,
research, systems, development, marketing, management, business development,
customer satisfaction methods and techniques, business process improvements and
other developments in marketing methods and providing services to  customers,
and (ii) represent the Company and the Parent and their affiliates and develop
contacts and relationships with other persons and entities on behalf of such
entities, including but, not limited to, customers, potential customers and
other employees of such entities.  To protect such entities' interest in this
information and in these contacts and relationships, Employee agrees and
covenants that during the term of his employment by the Company and the Parent,
and for a period of one year after the termination of such employment for any
reason, without prior written approval of the Company and the Parent, Employee
will not, in connection with any business that is engaged in, or is about to be
engaged in, by the Company or the Parent, which includes, but is not limited to,
inbound and outbound telemarketing and customer care services, whether conducted
by telephone or the internet, and the provision of market research services as
currently provided by Elrick & Lavidge, and the consulting, design and
implementation of any of these services, including organization and investment
in related industries or professions (the “Business”), directly or indirectly,
either as an individual or as an employee, partner, officer, director,
shareholder, advisor, or consultant or in any other capacity whatsoever, of any
person (other than ownership of less than 5% of the issued and outstanding
voting securities of a publicly held corporation conduct or assist others in
conducting any business or activity that competes with the Business in the
United States, its territories or possessions.


 

                (b)           Non-Hire Agreement.  Employee agrees that for a
period of one year after the termination of such employment for any reason,
without prior written approval of the Company and the Parent, employee will not
recruit, hire, assist others in recruiting or hiring, discuss employment with or
refer to others for employment any person who is or within the 12 month period
immediately preceding the date of any such activity was an employee of the
Company or the Parent or its subsidiaries or  affiliates.

 

                It is understood and agreed that the scope of the foregoing
covenants is reasonable as to time, area and persons and is necessary to protect
the legitimate business interests of the Company, the Parent and their
affiliates.  It is further agreed that such covenants will be regarded as
divisible and will be operative as to time, area and persons to the extent that
it may be so operative, and if any part of such covenant is declared invalid,
unenforceable, or void as to time, area or persons, the validity and
enforceability of the remainder will not be affected.

 

                If Employee violates the restrictive covenants of this Section 9
and the Company or the Parent brings legal action for injunctive or other
relief, neither the Company nor the Parent will be deprived of the benefit of
the full period of the restrictive covenant, as a result of the time involved in
obtaining the relief.  Accordingly, Employee agrees that the restricted period
following the term of employment will have a duration of one year, and the
regularly scheduled expiration date of such covenant will be extended by the
same amount of time that Employee is determined to have violated such covenant.

 

                10.                Confidentiality.  Employee acknowledges that
Employee has learned and will learn Confidential Information (as defined herein)
relating to the business conducted and to be conducted by the Company, the
Parent or their affiliates.  Employee agrees that Employee will not, except in
the normal and proper course of his duties hereunder, disclose or use or
authorize any third party to disclose or use any such Confidential Information,
without prior written approval of the Company or the Parent.  As used in this
Section 10, "Confidential Information" will mean information disclosed to or
known to Employee as a direct or indirect consequence of or through his
employment with the Company or the Parent, about any customer’s, supplier’s or
the Company’s or the Parent’s business, methods, business plans, operations,
products, processes, and services, including, but not limited to, information
relating to research, development, inventions, recommendations, programs,
systems, and systems analyses, flow charts, finances, and financial statements,
marketing plans and strategies, merchandising, pricing strategies, merchandise
sources, client sources, system designs, procedure manuals, automated data
programs, financing methods, financial projections, terms and conditions of
arrangements of any business, computer software, terms and conditions of
business arrangements with clients or suppliers, reports, personnel procedures,
supply and services resources, names and addresses of clients, the Company’s or
the Parent’s contacts, names of professional advisors, and all other information
pertaining to clients and suppliers, including, but not limited to assets,
business interests, personal data and all other information pertaining to the
Company or the Parent, clients or suppliers whatsoever, including all
accompanying documentation therefore.  All information disclosed to Employee, or
to which Employee has access during the period of his employment, which is
treated by the Employer as Confidential Information, will be presumed to be
Confidential Information hereunder. Confidential Information will not, however,
include information that (i) is publicly known or becomes publicly known through
no fault of Employee, or (ii) is generally or readily obtainable by the public,
or (iii) constitutes general skills, knowledge and experience acquired by
Employee before and/or during his employment with the Company and the Parent.


 

                Employee agrees that all documents of any nature pertaining to
activities of the Company, the Parent or their affiliates, or that include any
Confidential Information, in his possession now or at any time during the term
of his employment, including without limitation, memoranda, notebooks, notes,
data sheets, records and computer programs, are and will be the property of such
entity and that all copies thereof will be surrendered to the appropriate entity
upon termination of his employment.

 

                11.                Inventions; Developments.  Employee agrees to
notify the Company and the Parent of any discovery, invention, innovation, or
improvement which is related to the Business or to the business of any customer
or supplier (collectively called “Developments”) conceived or developed by
Employee during the term of the Employee’s employment.  Developments will
include, without limitation, developments in computer software, logical systems,
algorithms, and any or all other intellectual properties related to the
Business.  All Developments, including but not limited to all written documents
pertaining thereto, will be the exclusive property of the Company or the Parent,
as the case may be, and will be considered Confidential Information subject to
the terms of this Agreement.  Employee agrees that when appropriate, and upon
written request of the Company or the Parent, as the case may be, the Employee
will acknowledge that Developments are “works for hire” and will file for
patents or copyrights with regard to any or all Developments and will sign
documentation necessary to evidence ownership of Developments in the Company or
the Parent, as the case may be.

 

                12.                Exit Interview.  To insure a clear
understanding of this Agreement, including, but not limited to, the protection
of the Company’s and the Parent’s business interests, Employee agrees, at no
additional expense to the Company and the Parent, at a mutually acceptable time
and place to engage in an exit interview with the Company and the Parent prior
to Employee's departure from the Company and the Parent.

 

                13.                Right of Setoff.  The Company and the Parent
will be entitled, at their option and not in lieu of any other remedies to which
they may be entitled, to set off any amounts due Employee or any affiliate of
Employee against any amount due and payable by Employee or any affiliate of
Employee to the Company and the Parent ("Set-Offs") pursuant to this Agreement
or otherwise, provided that the Set-Offs are set forth in detail in writing with
supporting evidence to substantiate each Set-Off and Employee has agreed that
the Set-Offs are due and payable.


 

                14.                Miscellaneous.

 

                                (a)                Any notice, demand or request
required or permitted to be given or made under this Agreement will be in
writing and will be deemed given or made when delivered in person, when sent by
United States registered or certified mail, or postage prepaid, or when
telecopied to a party at its address or telecopy number specified below:

 

If to the Parent or the Company:

 

Attn: EVP Administration

Aegis Communications Group, Inc.

7880 Bent Branch Drive

Suite 150

Irving, Texas  75063

Telecopy number:  (972) 830-1804

 

 

With a copy to:

 

Hughes & Luce, L.L.P.

1717 Main Street

Suite 2800

Dallas, Texas 75201

Attn:  Jim Hunter Birch

Telecopy number:  (214)939-6100

 

If to Employee:

 

Herman M. Schwarz

1706 Brandywine Drive

Atlanta, George 30338

 

With a copy to:

 

Craig M. Frankel

Frankel & Associates, LLC

The Grand, Suite 2840

75 14th Street

Atlanta, Georgia 30309

404-888-3731

 


                The parties to this Agreement may change their addresses for
notice in the manner provided above.

 

                                (b)                All section titles and
captions in this Agreement are for convenience only, will not be deemed part of
this Agreement, and in no way will define, limit, extend or describe the scope
or intent of any provisions hereof.

 

                                (c)                Whenever the context may
require, any pronoun used in this Agreement will include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs will include the plural and vice versa.

 

                                (d)                The parties will execute all
documents, provide all information and take or refrain from taking all actions
as may be reasonably necessary or appropriate to achieve the purposes of this
Agreement.

 

                                (e)                This Agreement will be
binding upon and inure to the benefit of the parties hereto, their
representatives and permitted successors and assigns.  Except for the provisions
of Sections 9, 10 and 11 of this Agreement, which are intended to benefit the
Company’s and the Parent’s affiliates as third party beneficiaries, or as
otherwise expressly provided in this Agreement, nothing in this Agreement,
express or implied, is intended to confer upon any person other than the parties
to this Agreement, their respective representatives and permitted successors and
assigns, any rights, remedies or obligations under or by reason of this
Agreement.

 

                                (f)                This Agreement constitutes
the entire agreement among the parties hereto pertaining to the specific subject
matter hereof and supersedes all prior agreements and understandings pertaining
thereto.

 

                                (g)                None of the provisions of
this Agreement will be for the benefit of or enforceable by any creditors of the
parties, except as otherwise expressly provided herein.

 

                                (h)                No failure by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon a breach
thereof will constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

 

                                (i)                This Agreement may be
executed in counterparts, all of which together will constitute one agreement
binding on all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart.

 


                                (j)                THIS AGREEMENT WILL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW.  All claims, disputes, and
controversies arising out of or relating to this Agreement or the performance,
breach, validity, interpretation, application or enforcement hereof, including
any claims for equitable relief or claims based on contract, tort, statute, or
any alleged breach, default, or misrepresentation in connection with any of the
provisions hereof, will be resolved by binding arbitration.  Provided, however,
an aggrieved party may petition a federal or state court of competent
jurisdiction in Dallas County, Texas for interim injunctive or other equitable
relief to preserve the status quo until arbitration can be completed in the
event of an alleged breach of Section 9, 10, or 11 of this agreement.  A party
may initiate arbitration by sending written notice of its intention to arbitrate
to the other party and to the American Arbitration Association (“AAA”) office
located in Dallas, Texas (the “Arbitration Notice”).  The Arbitration Notice
will contain a description of the dispute and the remedy sought.  The
arbitration will be conducted at the offices of the AAA in Dallas, Texas before
an independent and impartial arbitrator who is selected by mutual agreement, or,
in the absence of such agreement, before three independent and impartial
arbitrators, of whom each party will appoint one, with the third being chosen by
the two appointed by the parties.  In no event may the demand for arbitration be
made after the date when the institution of a legal or equitable proceeding
based on such claim, dispute, or other matter in question would be barred by the
applicable statute of limitations.  The arbitration and any discovery conducted
in connection therewith will be conducted n accordance with the Commercial Rules
of arbitration and procedures established by AAA in effect at the time of the
arbitration, including without limitation the expedited procedures set forth
therein (the “AAA Rules”).  The decision of the arbitrator(s) will be final and
binding on all parties and their successors and permitted assignees.  The
judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof.  The arbitrator(s) will be selected no later
than 30 days after the date of the Arbitration Notice.  The arbitration hearing
will commence no later than 60 days after the arbitrator(s) is selected.  The
arbitrator(s) will render a decision no later than 30 days after the close of
the hearing, in accordance with AAA Rules.  The arbitrator’s fees and costs will
conform to the then current AAA fee schedule and will be borne equally by the
parties.

 

                                (k)                If any provision of this
Agreement is declared or found to be illegal, unenforceable, or void, in whole
or in part, then the parties will be relieved of all obligations arising under
such provision, but only to the extent that it is illegal, unenforceable or
void, it being the intent and agreement of the parties that this Agreement will
be deemed amended by modifying such provision to the extent necessary to make it
legal and enforceable while preserving its intent or, if that is not possible,
by substituting therefore another provision that is legal and enforceable and
achieves the same objectives.


 

                                (l)                No supplement, modification
or amendment of this agreement or waiver of any provision of this Agreement will
be binding unless executed in writing by all parties to this Agreement.  No
waiver of any of the provisions of this Agreement will be deemed or will
constitute a waiver of any other provision of this Agreement (regardless of
whether similar), nor will any such waiver constitute a continuing wavier unless
otherwise expressly provided.

 

                                (m)                Employee acknowledges and
agrees that the Company and the Parent would be irreparably harmed by any
violation of Employee's obligations under Sections 9, 10 and 11 hereof and that,
in addition to all other rights or remedies available at law or in equity, the
Company and the Parent will be entitled to injunctive and other equitable relief
to prevent or enjoin any such violation.  The provisions of Sections 9, 10 and
11 hereof will survive any termination of this Agreement, in accordance with
their terms.

                                (n)                No party may assign this
Agreement or any rights or benefits hereunder without the written consent of the
other parties to this Agreement.

 

                EXECUTED as of the date first above written.

 

 

AEGIS COMMUNICATIONS GROUP,INC.

 

 

 

 

 

 

 

By:

/s/  John R. Birk

 

 

          John R. Birk

 

 

          Chairman of the Board

 

 

 

 

 

 

 

ADVANCED TELEMARKETING CORPORATION

 

 

 

 

 

 

 

By:

/s/  John R. Birk

 

 

          John R. Birk

 

 

          Chairman of the Board

 

 

 

 

 

 

 

IQI, INC.

 

 

 

 

 

 

 

By:

/s/  John R. Birk

 

 

          John R. Birk

 

 

          Chairman of the Board

 

 

 

 

 

 

 

By:

/s/  Herman M. Schwarz

 

 

          Herman M. Schwarz

 

 

          President and CEO

 